


110 HR 6996 IH: To designate the Department of Veterans Affairs

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6996
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Duncan (for
			 himself, Mr. Cooper,
			 Mr. David Davis of Tennessee,
			 Mr. Gordon of Tennessee,
			 Mr. Wamp, Mrs. Blackburn, Mr.
			 Lincoln Davis of Tennessee, Mr.
			 Tanner, and Mr. Cohen)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To designate the Department of Veterans Affairs
		  Outpatient Clinic in Knoxville, Tennessee, as the William C. Tallent
		  Department of Veterans Affairs Outpatient Clinic.
	
	
		1.Designation of William C.
			 Tallent Department of Veterans Affairs Outpatient Clinic
			(a)DesignationThe Department of Veterans Affairs
			 Outpatient Clinic in Knoxville, Tennessee, shall be known and designated as the
			 William C. Tallent Department of Veterans Affairs Outpatient
			 Clinic.
			(b)ReferencesAny reference in any law, regulation, map,
			 document, record, or other paper of the United States to the outpatient clinic
			 referred to in subsection (a) shall be considered to be a reference to the
			 William C. Tallent Department of Veterans Affairs Outpatient Clinic.
			
